     Case 2:20-cv-01295-DSF-JC Document 38 Filed 05/12/21 Page 1 of 2 Page ID #:518




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2
     Joe Angelo (Bar #268542)
3
     jangelo@gajplaw.com
     Gale, Angelo, Johnson, & Pruett, P.C.
4
     1430 Blue Oaks Blvd., Ste. 250
     Roseville, CA 95747
5    916-290-7778
     916-721-2767 fax
6
     Attorneys for Plaintiff
7    Donna Jackson
8
                      UNITED STATES DISTRICT COURT
9
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11    DONNA JACKSON,                                Case No.: 2:20-cv-01295-DSF-JC
12                Plaintiff,                        PLAINTIFF’S SUPPLEMENTAL
                                                    STATEMENT
13     v.
14
      FIRST NATIONAL BANK OF
15
      OMAHA

16                Defendant.
17

18

19

20
            Pursuant to Fed. R. Civ. P. 56, Plaintiff Donna Jackson (“Plaintiff” or “Ms.

21
     Jackson”), files this Supplemental Statement in response to the Court’s Order re

22
     Supplemental Briefing re Plaintiff Donna Jackson’s Motion for Summary Judgment,

23
     entered on April 20, 2021 (Docket Entry No. 37). In support of her Supplemental
     Statement, Plaintiff states as follows:
24
                                        I. STATEMENT
25
            Counsel for Plaintiff and Defendant have meet and conferred regarding the
26
     potential for additional discovery that may be needed in light of the Supreme Court’s
27
     holding in Facebook, Inc. v. Duguid, No. 19-511, 2021 WL 1215717 (U.S. Apr. 1,
28




                                PLAINTIFF’S SUPPLEMENTAL STATEMENT -1-
     Case 2:20-cv-01295-DSF-JC Document 38 Filed 05/12/21 Page 2 of 2 Page ID #:519




1    2021). The Parties have agreed to engage in additional discovery that is limited to
2    the dialing system used by FNBO. Defendant did not take issue with Plaintiff
3    requesting up to an additional 180 days for such discovery. The discovery will
4    include limited written discovery as well as a follow up deposition.
5          In addition to the supplemental discovery, Plaintiff has consulted with an
6    expert regarding the dialing system used by FNBO and will likely seek to use that
7    expert’s testimony to supplement her pending Motion for Summary Judgment. The
8    Parties are optimistic that the additional discovery can be completed within the next
9    120 days.
10         Plaintiff proposes the following supplemental discovery schedule:
11         Fact cut off:                             August 1, 2021
12         Expert cut off:                           September 9, 2021
13         Plaintiff’s Supplemental Response:        October 31, 2021
14         Defendant’s Response:                     November 10, 2021
15         Plaintiff does not need to engage in any additional discovery with respect to
16   the Rosenthal Fair Debt Collection Practices Act or Intrusion Upon Seclusion causes
17   of action identified in her Amended Complaint. Plaintiff considers those issues fully
18   briefed in her Motion for Summary Judgment.
19

20   DATED: May 12, 2021              Gale, Angelo, Johnson, & Pruett, P.C.
21                                                   By:      /s/ Joe Angelo
                                                             Joe Angelo
22
                                                             Attorney for Plaintiff
23

24

25

26

27

28




                               PLAINTIFF’S SUPPLEMENTAL STATEMENT -2-
